              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 1 of 49




 1   Allen Patatanyan (State Bar No. 210586)
 2
        allen@westcoasttriallawyers.com
     Neama Rahmani (State Bar No. 223819)
 3      nr@westcoasttriallawyers.com
 4   Ronald L. Zambrano (State Bar No. 255613)
        ron@westcoasttriallawyers.com
 5   Melineh Kasbarian (State Bar No. 329033)
        melineh@westcoasttriallawyers.com
 6   WEST COAST EMPLOYMENT LAWYERS, APLC
     350 South Grand Avenue, Suite 3325
 7   Los Angeles, California 90071
 8   Telephone: (213) 927-3700
     Facsimile: (213) 927-3701
 9   efilings@westcoasttriallawyers.com
10
     Attorneys for Plaintiffs, JERICHO
11   NICOLAS, et al. and Other Similarly
12   Situated and Aggrieved Employees
13

14
                          UNITED STATES DISTRICT COURT

15
                       NORTHERN DISTRICT OF CALIFORNIA

16
     JERICHO NICOLAS an individual,         CASE NO.: 4:19-cv-08228-PJH
17
     et al., On Behalf of Themselves and
18   All Others Similarly Situated and
19
     Aggrieved;                             CLASS ACTION –SECOND THIRD
                                            AMENDED COMPLAINT FOR
20               Plaintiffs,                DAMAGES, PENALTIES,
21
                                            ATTORNEYS FEES, AND
     v.                                     INJUNCTIVE RELIEF FOR, INTER
22                                          ALIA, LABOR CODE WAGE AND
23                                          HOUR VIOLATIONS
     UBER TECHNOLOGIES, INC, a
24   Delaware Corporation; and DOES 1
25   through 10,
                                            DEMAND FOR JURY TRIAL
26
                 Defendants.
27

28

          CLASS ACTION - SECOND THIRD AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 2 of 49




 1          Plaintiffs Jericho Nicolas, Juan Montalvo, Gary Baumgarten, Christine
 2   Tringali, Carlos Alvarez, Rick Anderson, Kamal Suri, Jorge Jimenez, Jaime Del
 3   Real, Lisette Castillo, Benjamin Laney, Kelly Clifton, Eric Calvillo Hernandez,
 4   Steven Robert Callahan, Juan Jamarron, , Richard Trujillo, Marcos Montes, Barton
 5   Lasheem, Dora Waters, , Rolando Vega, Shamar Drew, Zuleyma Torres, Sevak
 6   Vartanpour, Claudia Duque, Timothy Kershaw, Kevin Byler, Yhon Lara, Royal
 7   Gaston, Majd Iskandafi, Alexi Vinnik, , Bryant Castaneda, Christine Economos,
 8   Carlos Torres, Christopher Campana, Gustavo Candelo, James Sparks, Jason Casas,
 9   Jose Contreras, Juan Castro, Kamal Suri, Karen Y. Alvarez, Syed Naqvi, Wayne
10   Merritt, Williams Ramirez, Laura Alvarado Hernandez, Sherif Bebawy, on behalf
11   of themselves only (collectively referred herein as “Non-Representative Plaintiffs”)
12   and Mark Glinoga, Kevin Neely and Alexis Gonzalez (Glinoga, Neely and
13   Gonzalez shall be, from time to time, collectively referred to as “Plaintiffs”) on
14   behalf of themselves and acting for the interests of other current and former
15   employees, allege as follows:
16                               NATURE OF THE ACTION
17         1.       This is a wage and hour class action pursuant to California Code of
18   Civil Procedure § 382, on behalf of Plaintiffs and all individuals working or having
19   worked as “ride-share drivers” ("Class Members") for Defendant UBER
20   TECHNOLOGIES, INC., (hereinafter “UBER” or “DEFENDANT EMPLOYER”)
21   within the State of California. The Non-Representative Plaintiffs seek a remedy for
22   their respective individual claims only and will pursue those claims through
23   arbitration.
24         2.       Plaintiffs are informed and believe and, based thereon allege, that the
25   Class Members consist of approximately 50,000-75,000 current and former UBER
26   employees who worked as UBER “ride-share drivers" and who opted out of the
27   arbitration provision.
28   //

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           1
                   Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 3 of 49




 1            3.    From at least April 2018, when the Dynamex decision was issued by
 2   the California Supreme Court, and continuing to the present, and pursuant to
 3   company policy and/or practice and/or direction, UBER failed to pay Plaintiffs and
 4   other Class Members minimum wage and/or overtime, and UBER did not reimburse
 5   for work-related expenses, such as mileage and cell phone usage.
 6            4.    From at least April 2018 and continuing to the present, and pursuant to
 7   company policy and/or practice and/or direction, UBER intentionally misclassified
 8   Plaintiffs and other Class Members as independent contractors when they were
 9   employees under the law.
10            5.    From at least April 2018 and continuing to the present, and pursuant to
11   company policy and/or practice and/or direction, for certain Plaintiffs and other
12   Class Members, UBER failed to: (1) provide final paychecks immediately upon
13   involuntary termination or within 72 hours of voluntary separation; (2) pay final
14   wages at the location of employment; and (3) include all wages due in the final
15   paychecks.
16            6.    Plaintiffs, on behalf of themselves and all Class Members, bring this
17   action pursuant to California Labor Code §§ 201, 203, 226, 226.8, 510, 1197,
18   2082, 2750.3, 2698 et seq., 2998 et seq., California Code of Regulations, Title 8, §
19   11050, and Industrial Welfare Commission Wage Order No. 4, for unpaid wages,
20   penalties, injunctive and other equitable relief, and reasonable attorneys’ fees and
21   costs.
22            7.    Plaintiffs, on behalf of themselves and all Class Members, pursuant
23   to Business & Professions Code §§ 17200-17208, also seek injunctive relief,
24   restitution, and other available relief for the violations alleged in this Complaint.
25                             JURISDICTION AND VENUE
26            8.    This Court has jurisdiction over the subject matter of this action
27   pursuant to 28 U.S.C. § 1332 et. seq. This action arises under the Class Action
28   Fairness Act (“CAFA”) because at least one Class Member is a citizen of a different

              CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                             2
                 Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 4 of 49




 1   state than the Defendants, the amount in controversy exceeds $5,000,000.00,
 2   exclusive of interests and costs, and none of the exceptions of the CAFA apply.
 3   Furthermore, jurisdiction is proper in this Court because the amount in controversy
 4   exceeds $75,000.00, exclusive of interests and costs, and the dispute is between
 5   citizens of different States.
 6         9.      This Court has personal jurisdiction over UBER because UBER
 7   conducts business in California, is headquartered in California, and because the
 8   events or transactions giving rise to this action occurred within California.
 9         10.     Pursuant to 28 U.S.C. § 1391(b), venue is proper in the U.S. District
10   Court for the Northern District of California because UBER maintains its
11   headquarters in the City of San Francisco, County of San Francisco, and UBER
12   conducts significant business in this District.
13                                        PARTIES
14         11.     The named Plaintiffs and Non-Representative Plaintiffs Jericho
15   Nicolas, Juan Montalvo, Gary Baumgarten, Christine Tringali, Carlos Alvarez, Rick
16   Anderson, Kamal Suri, Jorge Jimenez, Jaime Del Real, Lisette Castillo, Benjamin
17   Laney, Kelly Clifton, Eric Calvillo Hernandez, Steven Robert Callahan, Juan
18   Jamarron, Mark Glinoga, Richard Trujillo, Marcos Montes, Barton Lasheem, Dora
19   Waters, Kevin Neely, Rolando Vega, Shamar Drew, Zuleyma Torres, Sevak
20   Vartanpour, Claudia Duque, Timothy Kershaw, Kevin Byler, Yhon Lara, Royal
21   Gaston, Majd Iskandafi, Alexi Vinnik, Alexis Gonzalez, Bryant Castaneda,
22   Christine Economos, Carlos Torres, Christopher Campana, Gustavo Candelo,
23   James Sparks, Jason Casas, Jose Contreras, Juan Castro, Kamal Suri, Karen Y.
24   Alvarez, Syed Naqvi, Wayne Merritt, Williams Ramirez, Laura Alvarado
25   Hernandez, Sherif Bebawy are each a natural person and a citizen of the State of
26   California.
27         12.     Defendant UBER TECHNOLOGIES, INC. (hereinafter “UBER” or
28   “DEFENDANT EMPLOYER”) is, and at all times herein mentioned, was a

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           3
                 Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 5 of 49




 1   Delaware corporation, with the capacity to sue and to be sued, and doing business,
 2   with the same principal place of business located at 1455 Market Street, #400, San
 3   Francisco, California 94103.
 4         13.      The true names and capacities of the Defendants named herein as
 5   DOES 1 through 10, inclusive, whether individual, corporate, partnership,
 6   association, or otherwise, are unknown to Plaintiffs who therefore sue these
 7   Defendants by such fictitious names. Plaintiffs will request leave of court to amend
 8   this Complaint to allege their true names and capacities at such time as they are
 9   ascertained.
10         14.      Plaintiffs are informed and believe and, thereon allege, that each of the
11   Defendants herein were at all times the agent, employee, or representative of each
12   remaining Defendant and were at all times herein acting within the scope and
13   purpose of said agency and employment. Plaintiffs further allege that as to each
14   Defendant, whether named or referred to as a fictitious name, supervised, ratified,
15   controlled, acquiesced in, adopted, directed, substantially participated in, and/or
16   approved the acts, errors, or omissions, of each remaining Defendant.
17                               GENERAL ALLEGATIONS
18         15.      Defendant UBER developed and maintains a technology platform that
19   connects riders with ride-share drivers, such as Plaintiffs and all Class Members
20   herein, through an application on their respective mobile devices.
21         16.      UBER charges the rider a fee and uses a portion of the money collected
22   from the rider to pay Plaintiffs and all Class Members herein.
23         17.      UBER’s business model is inextricably linked to the work of Plaintiffs
24   and all Class Members herein transporting the riders, as UBER collects money from
25   a rider after the rider utilizes a Plaintiff or Class member through UBER’s
26   application.
27         18.      Without the Class Members’ work in transporting paying-riders,
28   UBER would not exist as it is known today.

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           4
                 Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 6 of 49




 1         19.    Since the inception of UBER’s ride-sharing service, Class Members
 2   have been treated as independent contractors so that they are not entitled to any of
 3   the protections an employee would have under California law.
 4         20.    In April 2018, the California Supreme Court, in the now-infamous
 5   Dynamex decision, ruled that companies must successfully meet the three prong
 6   “ABC” test in order to lawfully classify someone as an independent contractor for
 7   purposes of Wage Order claims. Dynamex Operations West v. Superior Court, 4
 8   Cal.5th 903 (2018); see also Garcia v. Border Transportation Group, LLC, 28 Cal.
 9   App. 5th 558 (2018). The ABC test requires an employer to prove the following to
10   justify “independent contractor” classification: (A) the worker is free from the
11   control and direction of the hiring entity in the performance of the work, both under
12   the contract for the performance of the work and in fact; (B) the worker performs
13   work that is outside the usual course of the hiring entity's business; and (C) the
14   worker is customarily engaged in an independently established trade, occupation,
15   or business of the same nature as the work performed for the hiring entity. See
16   Dynamex, at 958-963.
17         21.    On September 18, 2019, California Governor Gavin Newsom signed
18   Assembly Bill 5 (“AB5”), commonly referred to as the “gig worker law.” AB5
19   codified Dynamex’s ABC Test under the soon-to-be-added Labor Code § 2750.3,
20   creating a rebuttable presumption that a worker is an employee unless the test is
21   met, and explicitly exempted certain trades and professions. Neither the Class
22   Members or ride-share companies, like UBER, were exempted under AB5.1
23         22.    Leading up to AB5’s passage, UBER declared it would continue to
24   treat its drivers, like Plaintiffs and Class Members herein, as independent
25

26
           1
             California Legislature, Assembly Bill 5: employees and independent contractors,
27
     “Today’s Law As Amended.” https://leginfo.legislature.ca.gov/faces/billCompareClient.
28    xhtml?bill_id=201920200AB5 (accessed Oct. 31, 2019).

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           5
                 Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 7 of 49




 1   contractors after AB5 becomes law: “just because the [ABC] test is hard does not
 2   mean [UBER] will not be able to pass it.”2
 3         23.      Since the April 2018 Dynamex decision, and after not being exempt
 4   from AB5, UBER continues and will continue to treat Plaintiffs and Class Members
 5   as independent contractors despite UBER’s inability to meet the ABC test.
 6             PLAINITFFS AND CLASS MEMBERS ARE UBER’S EMPLOYEES
 7         24.      Plaintiffs Are Not Free of the Control & Direction of UBER in
 8   the Performance of Work.
 9         25.      For all relevant times, without any input from Class Members, UBER
10   controls and directs the terms and conditions of the Class Members work
11   equipment, work environment, the way work is performed, and the manner in
12   which drivers behave towards riders.
13         26.      For all relevant times, UBER controls and directs the performance of
14   work of Class Members by way of minimum vehicle requirements for vehicles a
15   driver can utilize before allowing access to riders through its application.
16   Specifically, UBER has the following vehicle requirements:
17                     •   15-year-old vehicle or newer
18                     •   4-door vehicle
                       •   Good condition with no cosmetic damage
19                     •   No commercial branding
20                     •   Pass a vehicle inspection.3
21         27.      For all relevant times, UBER controls and directs the performance of
22   work of Class Members by way of minimum cosmetic guidelines for vehicles a
23

24

25

26         2
              Uber Newsroom, “Update on AB5,” Sept. 12, 2019, https://www.uber.com/
27   newsroom/ab5-update/ (accessed Oct. 31, 2019).
            3
              “Vehicle Requirements,” https://www.uber.com/drive/los-angeles/vehicle-
28
     requirements/ (accessed Oct. 30, 2019.)

               CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                              6
                 Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 8 of 49




 1   ride-share driver can utilize before allowing access to riders through its
 2   application. Specifically, UBER prohibits:
 3
                       • Full-body wraps containing advertisements, or
 4
                         any large ads
 5                     • Holes in exterior
 6                     • Taxi decals or taxi-style paint
                       • Significant damage to interior (torn seats, large
 7                       permanent stains, strong permanent odors)
 8                     • Paint Oxidation
                       • Different colored hoods/doors
 9
                       • Aftermarket modifications
10                     • Window tinting must be within acceptable
                         California regulations.4
11

12         28.      For all relevant times, UBER controls and directs the performance of
13   work by determining the minimum experience for Class Members in that they all
14   must “meet the minimum age to drive in [their] city; [and] [h]ave at least one year
15   of licensed driving experience in the US (3 years if you are under 23 years old).”5
16         29.      For all relevant times, UBER controls and directs the performance of
17   work of Class Members by requiring successfully passing a background check.6
18   Upon information and belief, UBER will not allow a driver to work as its ride-
19   share driver if the background check reveals either of the following: (1) any major
20   moving violations within the last seven years; (2) more than three minor moving
21   violations in the last three years; or (3) a criminal conviction within the last seven
22   years for a felony, violent crime, or sexual offense.7
23

24

25
           4
26             Id.
           5
                “Driver Requirements,’ https://www.uber.com/us/en/drive/requirements/
27           6
               Id.
             7
               “What Disqualifies Drivers During an Uber Background Check,”
28
     https://www.ridester.com/uber-background-check/ (accessed Oct. 31, 2019.)

               CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                              7
                 Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 9 of 49




 1         30.      For all relevant times, UBER controls and directs the performance of
 2   work of ride-share drivers by requiring a vehicle used by a Class Member to have
 3   a certain level of cleanliness.8
 4         31.      For all relevant times, UBER controls and directs the performance of
 5   work of Class Members by setting limits on how long a ride-share driver can drive
 6   as an UBER driver before UBER will have the application go “offline” for a
 7   driver.9
 8         32.      For all relevant times, UBER controls and directs the performance of
 9   work of ride-share drivers by requiring its drivers to provide a 5-star experience
10   by maintaining high standards of quality that can be taught by UBER approved
11   services.10
12         33.      Plaintiffs Do Not Perform Work Outside the Usual Course of
13   UBER’s Business.
14         34.      For all relevant times, UBER’s usual course of business is the
15   transportation of people. In UBER’s own words:
16                  What started as a way to tap a button to get a ride has
17
                    led to billions of moments of human connection as
                    people around the world go all kinds of places in all
18                  kinds of ways with the help of our technology . . .
19                  Transportation isn’t the only thing we’re changing
                    through our technology.11 On-demand transportation
20                  technology is our core service, and the app that
21

22         8
                “Keeping Your Vehicle Clean,” https://help.uber.com/partners/article/
             keeping-your-vehicle-clean?nodeId=39695c4b-aafa-443a-a99f-1567d7215db6.
23
     (accessed Oct. 31, 2019.)
24
             9
                “Driver Time,” https://help.uber.com/partners/article/driving-
     time?nodeId=c8785b5d-e2eb-42be-8c99-000d111e06d0. (accessed Oct. 31, 2019.)
25           10
                 “Quality Improvement Courses,” https://help.uber.com/partners
26   /article/quality-improvement-courses?nodeId=9deed9cc-6221-43f8-b699-
     aaf0d0653569; “Understanding Ratings” https://help.uber.com/
27   partners/article/understanding-ratings?nodeId=fa1eb77f-ad79-4607-9651-
     72b932be30b7 (accessed Oct. 31, 2019.)
28           11
                 “About,” https://www.uber.com/us/en/about/ accessed Oct. 31, 2019.)

               CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                              8
                Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 10 of 49




 1                connects driver-partners and riders is what makes it all
 2
                  possible.12

 3         35.    For all relevant times, Plaintiffs and all other Class Members work
 4   within UBER’s usual course of business of the transportation of people by driving
 5   UBER’s customers from place to place.
 6         36.    Plaintiffs Do Not Have an Independently Established Trade,
 7   Occupation, or Business of Ride-Sharing.
 8         37.    For all relevant times, Plaintiffs and all other Class Members do not
 9   provide ride-share services “independently” of their relationship with UBER.
10         38.    For all relevant times, Plaintiffs and all other Class Members report
11   their work done exclusively to UBER through the UBER phone application.
12         39.    For all relevant times, Plaintiffs and all other Class Members
13   managed no people.
14         40.    For all relevant times, Plaintiffs and Class Members are working for
15   UBER from the time they turn on the application to wait for a ride-share request up
16   until they turn off the application after the last drop off.
17         41.    For all relevant times, Plaintiffs and Class Members’ duties as ride-
18   share drivers did not qualify them as exempt for purposes of the overtime law.
19         42.    For all relevant times, Plaintiffs and Class Members were entitled to
20   minimum wage for every hour they worked.
21         43.    For all relevant times, Plaintiffs and Class Members worked about 40
22   hours per week, sometimes more, sometimes less.
23         44.    For all relevant times, upon information and belief, Plaintiffs and Class
24   Members were not paid time and a half for any overtime they worked nor were they
25

26

27         12
              “How Uber Works,” https://www.uber.com/us/en/about/how-does-uber-
28   work/ (accessed Oct. 31, 2019.)


            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           9
               Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 11 of 49




 1   paid after the paycheck was due and were underpaid for the hours worked to the
 2   extent the pay did not meet the minimum wage requirements.
 3           45.    Under California law, all wages must be paid twice during each
 4   calendar month as set forth in Labor Code § 204(a).
 5           46.    Under California law, all nonexempt employees are entitled to time
 6   and a half for each hour worked in excess of 40 in a week and double time pay for
 7   hours worked over 12 in a day or for every hour after the first eight on the seventh
 8   day of work.
 9           47.    Under California law, all employees must be paid at least the minimum
10   wage for every hour worked.
11           48.    Under California law, employees must be reimbursed for business
12   related expenses.
13           49.    For all relevant times, Plaintiffs and Class Members were not
14   reimbursed for use of their cell phone in using the UBER application or for mileage
15   they put on their vehicle while carrying out their duties for UBER.
16           50.    Under California law, all employers must provide wage statements
17   listing twelve specific items as set forth in Labor Code § 226, including the accurate
18   accounting of hours worked.
19           51.    For all relevant times, Plaintiffs and Class Members were underpaid
20   for hours worked, even to the extent that UBER was not paying the minimum
21   wage.
22           52.    For all relevant times, Plaintiffs and Class Members were not paid
23   time and a half for all the overtime hours they worked on those periods they
24   received wages late.
25           53.    For all relevant times, when Plaintiffs and Class Members were fired,
26   UBER failed to provide unpaid wages or commissions in their last paycheck.
27           54.    To date, UBER has not paid Plaintiffs and Class Members all their
28   wages due and payable to them, in an amount to be proven at trial.

             CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                            10
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 12 of 49




 1   SPECIFIC ALLEGATIONS CONCERNING LABOR CODE VIOLATIONS
 2          55. Since March 1, 2019, Plaintiffs Mark Glinoga (hereinafter
 3   “GLINOGA”), Alexis Gonzales (hereinafter “GONZALES”), and Kevin Neely
 4   (“hereinafter “NEELY”) (Collectively referred to as “Plaintiffs”), have beenbegan
 5   working as UBER drivers by use of the UBER application, use of their own car, and
 6   with the use of their own money for maintenance of the vehicle and phone used to
 7   carry out their duties for UBER.
 8          56. Specifically, GLINOGA, GONZALEZ and NEELY have used
 9   Defendant UBER’s application since March 1, 2019 to provide the transportation
10   service to UBER customers by turning on UBER’s driver app and set the settings
11   so that they can see and accept UBER customer requests for a ride through the
12   UBER application.
13          57. In this manner, since March 1, 2019, GLINOGA, GONZALEZ and
14   NEELY have had the application set to “on,” waiting for an UBER customer request
15   for long periods of time; often times spending more time waiting for a ride request
16   than driving a customer resulting in the compensation for said ride or rides over the
17   course of a week to come out to less than minimum wage per hour.
18          58. Also, since March 1, 2019, GLINOGA, GONZALEZ and NEELY
19   regularly had the UBER application on, waiting for and providing for UBER
20   customers for over 8 hours a day, after having done this function 40 hours in a week.
21   In the instances where GLINOGA, GONZALEZ and NEELY earned enough to
22   meet minimum wage for 40 hours of work in a week, they were not paid time and
23   half for hours worked in excess of 40 hours in a week (i.e., over time pay of time
24   and half).
25          59. Since March 1, 2019, in waiting for and providing rides for UBER
26   customers while using UBER’s application (as they cannot solicit UBER customers
27   without UBER’s permission under the terms and conditions imposed by UBER
28   without this application) GLINOGA, GONZALEZ and NEELY used their own

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           11
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 13 of 49




 1   phone, paid for the cell phone service necessary to access UBER’s application,
 2   drove their own car to carry out their duties as a UBER ride share driver in waiting
 3   for, picking up and driving UBER customers to their requested locations, and paid
 4   for gas and maintenance of their respective cars used in carrying out their duties and
 5   obligations for UBER.      Since March 1, 2019, the foregoing activities’ costs in
 6   carrying out their ride-share/transportation function on UBER’s behalf were borne
 7   respectively by GLINOGA, GONZALEZ and NEELY, none of which has been
 8   reimbursed by UBER to date.
 9                              CLASS ACTION ALLEGATIONS
10         60.     Plaintiffs bring this action on behalf of themselves and all others
11   similarly situated as a Class Action pursuant to FRCP Rule 23. Plaintiffs seek to
12   represent a class composed of and defined as follows: “All persons who worked as
13   ride-share drivers for UBER (hereinafter referred to as “Ride-share drivers”), from
14   March 1, 2019 to the present, who opted out of both the 2015 and 2019 arbitration
15   provisions.
16         61.     Excluded from the class and class claims is any UBER employee or
17   worker that did not work as a ride-share driver, as well as those that did not opt out
18   of either the 2015 or 2019 arbitration agreements. Excluded from the class include
19   all named plaintiffs herein (Non-Representative Plaintiffs) but not Plaintiffs
20   GLINOGA, GONZALEZ and NEELY.
21         62.     This action has been brought and may properly be maintained as a
22   Class Action under FRCP 23 because there is a well-defined community of interest
23   in the litigation and the proposed Class is easily ascertainable.
24   A.    Numerosity
25         63.     The potential members of the Class as defined are so numerous or
26   many that joinder of all the members of the Class is impracticable. While the
27   precise number of Class Members has not been determined at this time, Plaintiffs
28   are informed and believe, and on that basis allege, that UBER currently employs,

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           12
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 14 of 49




 1   and during the relevant time periods employed, over 50,000 Ride-share drivers.
 2   B.    Commonality
 3         64.   There are questions of law and fact common to the Class that
 4   predominate over any questions affecting only individual Class Members. These
 5   common questions of law and fact include, without limitation and subject to
 6   possible further amendment:
 7               (a) Whether UBER intentionally misclassified the Class as
 8                  independent contractors after April 2018, in violation of
 9                  Labor Code § 226.8 and Dynamex;
10               (b) Whether Defendants' policy or practice of not paying
11                  Plaintiffs overtime compensation for the hours they
12                  worked over 40 in a workweek or eight hours in a day is
13                  illegal under Labor Code §§ 510, 1194, and Wage Order
14                  No. 4-2001 § 3(A);
15               (c) Whether Defendants' policy or practice of not paying ride-
16                  share drivers all their wages due in their final paychecks
17                  immediately upon involuntary termination or when 72
18                  hours’ notice was provided before voluntary resignation,
19                  is unlawful under Labor Code §§ 201, 202 and/or 203;
20               (d) Whether Defendants' policy or practice of not paying ride-
21                  share drivers of at least minimum wage is a violation of
22                  Labor Code §§ 1194 and 1197;
23               (e) Whether Plaintiffs and the members of the Class are
24                  entitled to equitable relief pursuant to Business &
25                  Professions Code §§ 17200, et seq;
26               (f) Whether Defendants violated Labor Code §§ 226 by not
27                  providing accurate pay stubs;
28               (g) Whether Defendants violated California law including but

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           13
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 15 of 49




 1                    not limited to California Industrial Welfare Commission
 2                    (“IWC”) Wage Order Nos. 4-2001, 4-2000, and 4-1998 by
 3                    not keeping accurate time records;
 4                 (h) Whether Plaintiffs and/or the Class Members are entitled
 5                    to injunctive relief;
 6                 (i) The nature and extent of class-wide injury and the
 7                    measure of damages, restitution penalties, or other
 8                    monetary relief owed; and
 9                 (j) Whether Defendants violated the Unfair Business
10                    Practices Act (Bus. & Prof. § 17200) by violating the laws
11                    alleged to have been violated in this Complaint.
12   C.          Typicality
13         65.     Plaintiffs' and all other Class Members’ claims are typical of the claims
14   of the Class. Plaintiffs and all members of the Class sustained injuries and damages
15   arising out of and caused by Defendants' common course of conduct and policies in
16   violation of laws, regulations that have the force and effect of law and statutes as
17   alleged herein. Plaintiffs' and all other Class Members’ claims are thereby
18   representative of and co-extensive with the claims of the class. Plaintiffs' and all
19   other Class Members’ claims are typical of the claims of the members of the Class
20   because they were hourly-paid employees who, like the other members of the Class,
21   sustained damages and losses arising out of the Defendants’ unlawful conduct,
22   which includes, but is not limited to, the following: repeatedly failing to pay – or
23   indeed ever pay – hours reported worked; failing to provide accurate wage
24   statements; failing to pay bi-monthly in a timely manner; failing to pay Plaintiffs
25   and Class Members all wages due immediately upon involuntary termination; and
26   failing to include all wages in said final paychecks.
27   D.          Adequacy of Representation
28         66.     Plaintiffs are members of the Class, do not have any conflicts of

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           14
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 16 of 49




 1   interest with other Class Members, and will prosecute the case vigorously on behalf
 2   of the Class. Counsel representing Plaintiffs are competent and experienced in
 3   litigating large employment class actions, including wage and overtime class
 4   actions. Plaintiffs will fairly and adequately represent and protect the interests of
 5   the Class Members.
 6   E.          Superiority of Class Action
 7         67.     A class action is superior to other available means for the fair and
 8   efficient adjudication of this controversy; especially whether Class Members are
 9   misclassified as independent contractors under Labor Code § 2750.3’s ABC
10   test. Individual joinder of all Class Members is not practicable, and questions of
11   law and fact common to the Class predominate over any questions affecting only
12   individual members of the Class. Each Class Member has been damaged or
13   suffered injury and is entitled to recovery by reason of Defendants' illegal policies
14   and/or practices including but not limited to failing to pay – or indeed ever pay --
15   overtime compensation to its employees; failing to pay minimum wage; failing to
16   provide accurate wage statements; and failing to pay Plaintiffs and Class Members
17   all wages due immediately upon involuntary termination, within 72 hours of
18   voluntary resignation, paying said final wages at the place of employment, and
19   including all wages in said final paychecks. Class Action treatment will allow those
20   similarly situated persons to litigate their claims in the manner that is most efficient
21   and economical for the parties and the judicial system.
22         68.     Class Action treatment will allow those similarly situated persons to
23   litigate their claims in the manner that is most efficient and economical for the
24   parties and the judicial system. Plaintiffs are unaware of any difficulties that are
25   likely to be encountered in the management of this action that would preclude
26   maintenance as a Class Action.
27         69.     Plaintiffs bring this action on behalf of themselves and on behalf of
28   others similarly situated current employees and former employees, including but

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           15
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 17 of 49




 1   not limited to all individuals “contracted,” but legally employed, as “Ride-share
 2   drivers,” pursuant to Code of Civil Procedure § 382 and as Class Claims. The Class
 3   of employees that Plaintiffs seek to represent includes all individuals employed as
 4   a “Ride-share drivers”:
 5                (a) Who were misclassified as independent contractors;
 6                (b) Who did not receive overtime compensation; and/or
 7                (c) Who did not receive minimum wages; and/or
 8                (d) Who did not receive payment of wages on a timely, bi-
 9                     monthly manner; and/or
10                (e) Who did not receive accurate wage statements; and/or
11                (f) Who were not timely paid all wages owed upon
12                     involuntary termination, or within 72 hours of voluntary
13                     resignation, at the place of employment.
14         For the reasons alleged in this Complaint, this action should be certified as
15   a Class Action.
16                              FIRST CAUSE OF ACTION
17                        (Individual and Representative Claim for
18           Failure to Pay Timely Earned Wages During Employment and
19                     Upon Separation of Employment in Violation of
20           California Labor Code §§ 201, 202, 203, 204, 218.5, and 218.6)
21          (GLINOGA, GONZALEZ and NEELY Against All Defendants)
22         70. Plaintiffs re-allege and incorporate by reference the foregoing
23   allegations as though set forth herein.
24         71. Pursuant to Labor Code § 201, “if an employer discharges an
25   employee, the wages earned and unpaid at the time of discharge are due and
26   payable immediately.”
27         72. Pursuant to Labor Code § 202, “if an employee not having a written
28   contract for a definite period quits his or her employment, his or her wages shall

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           16
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 18 of 49




 1   become due and payable not later than 72 hours thereafter, unless the employee
 2   has given 72 hours previous notice of his or her intention to quit, in which case the
 3   employee is entitled to his or her wages at the time of quitting.”
 4         73. Labor Code § 203 provides, in pertinent part: “If an employer willfully
 5   fails to pay, without abatement or reduction, ... any wages of an employee who is
 6   discharged or who quits, the wages of the employee shall continue as a penalty
 7   from the due date thereof at the same rate until paid or until an action therefore is
 8   commenced; but the wages shall not continue for more than 30 days. ..."
 9         74. Pursuant to Labor Code § 204, “all wages … earned by any person in
10   any employment are due and payable twice during each calendar month, on days
11   designated in advance by the employer as the regular paydays.”
12         75. Pursuant to Labor Code §§ 218.5 and 218.6, an action may be brought
13   for the nonpayment of wages and fringe benefits.
14         76. Plaintiffs and Class Members were not properly paid pursuant to the
15   requirements of Labor Code §§ 201, 202, and 204 and thereby seek the unpaid
16   wages. To date, for example, Defendants have not paid Plaintiffs all earned wages.
17         77.     Since March 1, 2019, Plaintiffs GLINOGA, GONZALES, NEELY,
18   have beenbegan working as UBER drivers by use of the UBER application, use of
19   their own car, and with the use of their own money for maintenance of the vehicle
20   and phone used to carry out their duties for UBER.
21         78.    Specifically, GLINOGA, GONZALEZ, and NEELY have used
22   Defendant UBER’s application since March 1, 2019 to provide the transportation
23   service to UBER customers by turning on UBER’s driver app and set the settings
24   so that they can see and accept UBER customer requests for a ride through the
25   UBER application.
26         79.    In this manner, since March 1, 2019, GLINOGA, GONZALEZ, and
27   NEELY have had the application set to “on,” waiting for an UBER customer request
28   for long periods of time; often times spending more time waiting for a ride request

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           17
               Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 19 of 49




 1   than driving a customer resulting in the compensation for said ride or rides over the
 2   course of a week to come out to less than minimum wage per hour.
 3         80.    Also, since March 1, 2019, GLINOGA, GONZALEZ, and NEELY
 4   regularly had the UBER application on, waiting for and providing for UBER
 5   customers for over 8 hours a day, after having done this function 40 hours in a week.
 6   In the instances where GLINOGA, GONZALEZ, and NEELY earned enough to
 7   meet minimum wage for 40 hours of work in a week, they were not paid time and
 8   half for hours worked in excess of 40 hours in a week (i.e., over time pay of time
 9   and half).
10         80.81. Plaintiff GLINOGA, GONZALEZ, and NEELY stopped working for
11   UBER in approximately March of 2020. Accordingly, Plaintiffs employment
12   relationships with UBER ended in or about March of 2020.
13         81.82. Plaintiffs and Class Members are informed and believe and based
14   thereon allege that Defendants willfully failed to pay Plaintiffs’ wages in the form
15   of minimum wage and overtime page pursuant to the requirements of Labor Code
16   §§ 201, 202, and 204, after Plaintiffs’ demand, and therefore Plaintiffs are entitled
17   the associated unpaid wages and waiting time penalties. Plaintiffs are informed and
18   believe and based thereon allege that Defendants did this with the intent to secure
19   for themselves a discount on their indebtedness and/or with intent to annoy harass,
20   oppress, hinder, delay and/or defraud Plaintiffs.
21         82.83. Plaintiffs and Class Members have been deprived of their rightfully
22   earned wages as a direct and proximate result of Defendants’ failure and refusal to
23   pay said compensation and for the reasons alleged in this Complaint.
24         83.84. Plaintiffs and Class Members request the unpaid wages, waiting time
25   penalties, interest, attorneys’ fees, costs, damages, and other remedies in an amount
26   to be proven at trial.
27         84.85. Non-Representative Plaintiffs will be enforcing any of their respective
28   individual rights and remedies for Defendant’s violation of California Labor Code

             CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                            18
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 20 of 49




 1   §§ 201, 202, 203, 204, 218.5, and 218.6 through arbitration.
 2                                             //                                          Formatted: Centered

 3                                             //
 4                             SECOND CAUSE OF ACTION                                      Formatted: Font: (Default) Times New Roman
                                                                                           Formatted: exactly12-signature, No widow/orphan
 5                         (Individual and Representative Claim for                        control, Tab stops: 0.88", Left

 6                    Failure to Pay Minimum Wages in Violation of
 7                         California Labor Code §§ 1182.12, 1194,
 8                  1194.2, 1197, and Wage Order No. 4-2001 § 3(A))
 9          (GLINOGA, GONZALEZ and NEELY Against All Defendants)
10         85.86. Plaintiffs re-allege and incorporate by reference the foregoing
11   allegations as though set forth herein.
12         86.87. Pursuant to Labor Code §§ 1182.12, 1194, 1194.2, and 1197, it is
13   unlawful for a California employer to suffer or permit an employee to work without
14   paying wages for all hours worked, as required by the applicable Industrial Welfare
15   Commission (“IWC”) Wage Order.
16         87.88. During all times relevant, IWC Wage Order No. 4-2001, governing the
17   “Professional, Technical, Clerical, Mechanical and Similar Occupations” industry,
18   applied to Plaintiffs and the Class members’ employment with Defendants.
19         88.89. Pursuant to Wage Order 4, section 2(K), “hours worked” include the
20   time during which an employee is “suffered or permitted to work, whether or not
21   required to do so.”
22         89.90. IWC Wage Order No. 4-2001, § 4 (A), requires every employer to pay
23   each employee minimum wages not less than $11.00 per hour effective January 1,
24   2018, $12.00 per hour effective January 1, 2019, and $13.00 per hour effective
25   January 1, 2019 to the present time.
26         90.91. During all times relevant, Class Members including Plaintiffs have not
27   been paid minimum wages for all hours suffered or permitted to work in violation
28   of the minimum wage provisions of California Labor Code §§ 1182.12, 1194,

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           19
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 21 of 49




 1   1194.2, and 1197, and IWC Wage Order No. 4-2001, § 4 (A).
 2         91.92. Since March 1, 2019, Plaintiffs GLINOGA, GONZALES, and
 3   NEELY have beenbegan working as UBER drivers by use of the UBER application,
 4   use of their own car, and with the use of their own money for maintenance of the
 5   vehicle and phone used to carry out their duties for UBER.
 6         92.93. Specifically, GLINOGA, GONZALEZ, and NEELY have used
 7   Defendant UBER’s application since March 1, 2019 to provide the transportation
 8   service to UBER customers by turning on UBER’s driver app and set the settings
 9   so that they can see and accept UBER customer requests for a ride through the
10   UBER application.
11         94.    In this manner, since March 1, 2019, GLINOGA, GONZALEZ, and
12   NEELY have had the application set to “on,” waiting for an UBER customer request
13   for long periods of time; often times spending more time waiting for a ride request
14   than driving a customer resulting in the compensation for said ride or rides over the
15   course of a week to come out to less than minimum wage per hour.
16          Failure to Compensate for Time Waiting for Ride Notifications on
17    Uber’s App Has Led to Failure to Account for Hours Worked Which Led to a
18                            Failure to Pay Minimum Wage
19         95.     Specifically, Plaintiffs GLINOGA, GONZALES, and NEELY have                Formatted: Indent: Left: 0", First line: 0.5",
                                                                                             Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
20   been driving for Defendants prior to March 1, 2019 continuing up to and until           Start at: 1 + Alignment: Left + Aligned at: -1.75" + Tab
                                                                                             after: -1.5" + Indent at: -1.5"
21   approximately March of 2020. During the entirety of his employment, Plaintiff
22   GLINOGA worked approximately 60 hours per week on average but was only paid
23   by Defendants for approximately 30 of those hours on average. During the entirety
24   of his employment, Plaintiff GONZALES worked approximately 50 to 60 hours per
25   week but was only paid by Defendants for approximately 40 to 42 of those hours
26   on average. During the entirety of his employment, Plaintiff NEELY worked
27   approximately 55 hours per week but was only paid by Defendants for
28   approximately 25 of those hours on average. As such, Plaintiffs GLINOGA,

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           20
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 22 of 49




 1   GONZALES, and NEELY were not earning minimum wage. Defendants engaged
 2   in this practice throughout the three-year statute of limitations that applies to this
 3   action pursuant to 29 U.S.C. § 255.
 4         96.    Specifically, Plaintiff GLINOGA worked approximately seven days a
 5   week while employed by UBER.            From Monday through Thursday, Plaintiff
 6   GLINOGA regularly worked from 5:00 p.m. to 12:00 a.m., for a total of
 7   approximately seven hours a day. If Plaintiff GLINOGA did not have to report to
 8   his day job, he would work on Mondays through Thursdays from approximately
 9   6:00 a.m. to 12:00 p.m., then again from 2:00 pm to 12:00 am, for a total of sixteen
10   hours, with a two-hour break in between. On Fridays, Plaintiff GLINOGA regularly
11   worked from approximately 5:00 p.m. to 2:00 a.m., for a total of approximately nine
12   hours. On Saturdays and Sundays, Plaintiff regularly worked from approximately
13   10:00 a.m. to 4:00 p.m., then again from 5:00 p.m. to 2:00 a.m., for a total of 15
14   hours, with a one-hour break in between. During these times, Plaintiff GLINOGA
15   had his UBER application set to “on” while he was either transporting passengers,
16   or waiting for his next customer to request a ride. Plaintiff GLINOGA turned his
17   Uber application “on” at the start of his day, and left the app on the entire time, with
18   the exception of his one or two-hour breaks. During the entirety of his employment
19   with UBER, Plaintiff GLINOGA earned approximately $700.00 per week, for
20   working a total of approximately 67 hours a week on average. Accordingly,
21   Plaintiff GLINOGA was earning approximately $10.44 per hour while employed
22   by UBER. Often times, a third or more of Plaintiff GLINOGA’s earnings were used
23   to pay for gas for his vehicle.
24         97. Moreover, Plaintiff NEELY consistently worked six days a week while
25   employed by UBER. From Monday through Friday, Plaintiff NEELY regularly left
26   his house, got in his car, and turned the UBER application “on” at approximately
27   7:00 a.m. Plaintiff NEELY left the application “on” all day, while he was either
28   transporting passengers, or waiting for his next customer to request a ride. From

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           21
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 23 of 49




 1   Monday through Friday, Plaintiff NEELY regularly turned the UBER application
 2   off for approximately one hour around 11:30 a.m. or 12:00 p.m. noon, in order to
 3   eat something and rest. On Mondays through Fridays, at approximately 5:00 to 6:00
 4   p.m., Plaintiff NEELY would set his Uber application to a “destination” filter,
 5   which allowed the application to find him rides that were heading towards his home.
 6   Plaintiff NEELY generally turned his UBER application off and got home at
 7   approximately 6:30 p.m. on Monday through Friday, after working approximately
 8   ten hours total per day. On Saturdays, Plaintiff NEELY worked approximately five
 9   to six hours total, either in the morning or in the afternoon, with his UBER
10   application set to “on” the entire time, with no breaks in between. Plaintiff NEELY
11   did not work on Sundays. During the entirety of his employment with UBER,
12   Plaintiff NEELY earned approximately $85.00 to $120.00 per day, while working
13   at least ten hours a day. Accordingly, Plaintiff NEELY was earning approximately
14   $8.50 per hour (less than minimum wage) while employed by UBER.
15         98. Moreover, Plaintiff GONZALES worked 7 days a week while
16   employed by UBER. From Monday through Thursday, Plaintiff GONZALES
17   regularly left his house, got in his car, and turned the UBER application “on” at
18   approximately 5:00 a.m. to 10:00 a.m.       On Friday through Sunday, Plaintiff
19   GONZALES left the application “on” from 3:00 pm to 3:00pm, with rare breaks
20   during slower times. Plaintiff GONZALES typically worked 40-50 hours a week,
21   and about 15 times a year would work 50-60 a week. During the entirety of his
22   employment with UBER, Plaintiff NEELY earned approximately $85.00 to $120.00
23   per day, while working at least ten hours a day. Accordingly, Plaintiff NEELY was
24   earning approximately $8.50 (less than minimum wage) per hour while employed
25   by UBER.
26                Specific Workweeks of Plaintiff GONZALEZ:
27                • July 15 to 22, 2019 he totaled 54h 24m “online” / 38h 53m “active”
28                • Oct 21 to 28, 2019 he totaled 44h 10m “online” / 37h 13m “active”

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           22
             Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 24 of 49




 1                • Dec 2 to 9, 2019 he totaled 50h 7m “online” / 35h 42m “active”
 2                • Jan 20 to 27, 2020 he totaled 66h 4m “online” / 39h 15m “active”          Formatted: Indent: Left: 1.06", No bullets or
                                                                                              numbering
 3        99.    These differential demonstrate how Plaintiff GONZALEZ waiting                Formatted: Indent: Left: 0.06", First line: 0.44",
                                                                                              Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
 4   hours in a work week for which they were not compensated as “waiting time,” thus         Start at: 1 + Alignment: Left + Aligned at: -1.75" + Tab
                                                                                              after: -1.5" + Indent at: -1.5"
 5   leading to a failure to be paid minimum wage, as well as failure to pay at an
 6   overtime rate for applicable hours worked over 40 in a work week
 7        100. The times in which Plaintiffs had their application set to “on,”               Formatted: Indent: Left: 0.06", First line: 0.44", Don't
                                                                                              add space between paragraphs of the same style
 8   Plaintiffs were either waiting for a ride request, driving to or from a customer pick
 9   up or drop off location, or driving a customer.           These hours worked are
10   compensable since Plaintiffs were suffered or permitted to work during these times,
11   whether or not required to do so. Plaintiffs were suffered or permitted to work up
12   to twelve (12) hours a day. Once a driver reached twelve (12) hours, the UBER
13   application would not allow them to continue working additional hours for at least
14   the next eight (8) consecutive hours.
15        101. Specifically, Plaintiff GLINOGA worked approximately seven days a              Formatted: Indent: Left: 0.06", First line: 0.44",
                                                                                              Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
16   week while employed by UBER. From Monday through Thursday, Plaintiff                     Start at: 1 + Alignment: Left + Aligned at: -1.75" + Tab
                                                                                              after: -1.5" + Indent at: -1.5"
17   GLINOGA regularly worked from 5:00 p.m. to 12:00 a.m., for a total of
18   approximately seven hours a day. If Plaintiff GLINOGA did not have to report to
19   his day job, he would work on Mondays through Thursdays from approximately
20   6:00 a.m. to 12:00 p.m., then again from 2:00 pm to 12:00 am, for a total of sixteen
21   hours, with a two-hour break in between.         On Fridays, Plaintiff GLINOGA
22   regularly worked from approximately 5:00 p.m. to 2:00 a.m., for a total of
23   approximately nine hours. On Saturdays and Sundays, Plaintiff regularly worked
24   from approximately 10:00 a.m. to 4:00 p.m., then again from 5:00 p.m. to 2:00
25   a.m., for a total of 15 hours, with a one-hour break in between. During these times,
26   Plaintiff GLINOGA had his UBER application set to “on” while he was either
27   transporting passengers, or waiting for his next customer to request a ride. Plaintiff
28   GLINOGA turned his Uber application “on” at the start of his day, and left the app

           CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                          23
             Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 25 of 49




 1   on the entire time, with the exception of his one or two-hour breaks. During the
 2   entirety of his employment with UBER, Plaintiff GLINOGA earned approximately
 3   $700.00 per week, for working a total of approximately 67 hours a week on
 4   average. Accordingly, Plaintiff GLINOGA was earning approximately $10.44 per
 5   hour while employed by UBER. Often times, a third or more of Plaintiff
 6   GLINOGA’s earnings were used to pay for gas for his vehicle.                          Formatted: Font: (Default) Arial Unicode MS, 12 pt

 7               Moreover, Plaintiff NEELY consistently worked six days a week while
 8   employed by UBER. From Monday through Friday, Plaintiff NEELY regularly
 9   left his house, got in his car, and turned the UBER application “on” at
10   approximately 7:00 a.m. Plaintiff NEELY left the application “on” all day, while
11   he was either transporting passengers, or waiting for his next customer to request
12   a ride. From Monday through Friday, Plaintiff NEELY regularly turned the UBER
13   application off for approximately one hour around 11:30 a.m. or 12:00 p.m. noon,
14   in order to eat something and rest. On Mondays through Fridays, at approximately
15   5:00 to 6:00 p.m., Plaintiff NEELY would set his Uber application to a
16   “destination” filter, which allowed the application to find him rides that were
17   heading towards his home.        Plaintiff NEELY generally turned his UBER
18   application off and got home at approximately 6:30 p.m. on Monday through
19   Friday, after working approximately ten hours total per day. On Saturdays,
20   Plaintiff NEELY worked approximately five to six hours total, either in the
21   morning or in the afternoon, with his UBER application set to “on” the entire time,
22   with no breaks in between. Plaintiff NEELY did not work on Sundays. During the
23   entirety of his employment with UBER, Plaintiff NEELY earned approximately
24   $85.00 to $120.00 per day, while working at least ten hours a day. Accordingly,       Formatted: Font: (Default) Times New Roman, 14 pt

25   Plaintiff NEELY was earning approximately $8.50 to $12.00 per hour while
26                                                                                         Formatted: Indent: Left: 0.06", First line: 0.44", Don't
     employed by UBER.                                                                     add space between paragraphs of the same style
27        102.                                                                             Formatted: Indent: Left: 0.06", First line: 0.44",
                                                                                           Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
28        1.103. Labor Code § 1194.2, subdivision (a) provides that, in an action to       Start at: 1 + Alignment: Left + Aligned at: -1.75" + Tab
                                                                                           after: -1.5" + Indent at: -1.5"


           CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                          24
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 26 of 49




 1   recover wages because of the payment of a wage less than the minimum wage fixed
 2   by IWC Wage Orders, an employee is entitled to recover liquidated damages in an
 3   amount equal to the wages unlawfully unpaid and interest thereon.
 4         2.104. Class Members, including Plaintiffs, should have received minimum
 5   wages in a sum according to proof during all times relevant to this action.
 6         3.105. Defendants have intentionally failed and refused, and continue to fail
 7   and refuse, to pay Class Members, including Plaintiffs, minimum wages for all
 8   time suffered or permitted to work.
 9         4.106. Plaintiffs, on behalf of themselves and the Class, request the recovery
10   of the unpaid minimum wages, waiting time penalties, liquidated damages, interest,
11   attorneys’ fees, and costs in an amount to be determined at trial.
12         93.      Non-Representative Plaintiffs will be enforcing any of their respective    Formatted: Indent: Left: 0.06", First line: 0.44"

13   individual rights and remedies for Defendant’s violation of California Labor Code
14   §§ 1182.12, 1194, 1194.2, 1197, and Wage Order No. 4-2001 § 3(A) through
15   arbitration.
16
                    THIRD CAUSE OF ACTION                                                      Formatted: exactly12-signature, Justified, Indent: Left:
                                                                                               0.06", First line: 0.44", Numbered + Level: 1 +
17                  (Individual and Representative Claim for                                   Numbering Style: 1, 2, 3, … + Start at: 1 + Alignment:
                                                                                               Left + Aligned at: -1.75" + Tab after: -1.5" + Indent at:
18                  Failure to Maintain Required Records in Violation of                       -1.5"

19                  California Labor Code § 1174.5 and Wage Order No. 4, § 7)
20                  (GLINOGA, GONZALEZ and NEELY Against All Defendants)
21         94.      Plaintiffs re-allege and incorporate by reference the foregoing
22   allegations as though set forth herein.
23         95.      At all times relevant herein, IWC Wage Order No. 4, § 7 requires every
24   employer to maintain time records showing when the employee begins and ends
25   each shift and payroll records
26         96.      Plaintiffs are informed and believe and based thereon allege that during
27   all times relevant to the Class Period, Defendants failed to comply with § 7 of IWC
28   Order 4-2001 and with Labor Code § 1174 by failing to maintain certain records

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           25
             Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 27 of 49




 1   which employers are required to maintain, including but not limited to, records of
 2   hours worked, meal periods provided to each employee, and overtime worked, and
 3   wages paid.
 4        97.      Since March 1, 2019, Plaintiffs GLINOGA, GONZALES, and
 5   NEELY have beenbegan working as UBER drivers by use of the UBER
 6   application, use of their own car, and with the use of their own money for
 7   maintenance of the vehicle and phone used to carry out their duties for UBER.
 8        98.      Specifically, GLINOGA, GONZALEZ, and NEELY have used
 9   Defendant UBER’s application since March 1, 2019 to provide the transportation
10   service to UBER customers by turning on UBER’s driver app and set the settings
11   so that they can see and accept UBER customer requests for a ride through the
12   UBER application.
13        99.      In this manner, since March 1, 2019, GLINOGA, GONZALEZ, and
14   NEELY have had the application set to “on,” waiting for an UBER customer
15   request for long periods of time; often times spending more time waiting for a ride
16   request than driving a customer resulting in the compensation for said ride or rides
17   over the course of a week to come out to less than minimum wage per hour.
18        100. Also, since March 1, 2019, GLINOGA, GONZALEZ, and NEELY
19   regularly had the UBER application on, waiting for and providing for UBER
20   customers for over 8 hours a day, after having done this function 40 hours in a
21   week. In the instances where GLINOGA, GONZALEZ and NEELY earned
22   enough to meet minimum wage for 40 hours of work in a week, they were not paid
23   time and half for hours worked in excess of 40 hours in a week (i.e., over time pay
24   of time and half).
25        101. For the reasons alleged in this Complaint, Plaintiffs seek any and all
26   available remedies in an amount to be proven at trial including but not limited to
27   damages, attorneys' fees and costs, and interest.
28                 Non-Representative Plaintiffs will be enforcing any of their respective

           CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                          26
             Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 28 of 49




 1   individual rights and remedies for Defendant’s violation of California Labor Code
 2   § 1174.5 and Wage Order No. 4, § 7 through arbitration.
 3        102.107.
 4
                        FOURTH THIRD CAUSE OF ACTION
 5
                        (Individual and Representative Claim for
 6
              Penalties for Violations of California Labor Code § 226 for
 7
                     Failure to Provide Accurate Wage Statements)
 8
           (GLINOGA, GONZALEZ, and NEELY Against All Defendants)
 9
          5.108. Plaintiffs re-allege and incorporate by reference the foregoing           Formatted: Indent: Left: 0.06", First line: 0.44",
10                                                                                         Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
     allegations as though set forth herein.                                               Start at: 1 + Alignment: Left + Aligned at: -1.75" + Tab
11                                                                                         after: -1.5" + Indent at: -1.5"
          6.109. Plaintiffs allege that Labor Code § 226 subdivision (a) requires, in
12
     pertinent part, that “Every employer shall, semimonthly or at the time of each
13
     payment of wages, furnish each of his or her employees, either as a detachable part
14
     of the check, draft, or voucher paying the employee's wages, or separately when
15
     wages are paid by personal check or cash, an accurate itemized statement in writing
16
     showing: (1) gross wages earned; (2) total hours worked by the employee, except
17
     for any employee whose compensation is solely based on a salary and who is
18
     exempt from payment of overtime under subdivision (a) of § 515 or any applicable
19
     order of the Industrial Welfare Commission; (3) the number of piece-rate units
20
     earned and any applicable piece rate if the employee is paid on a piece-rate basis;
21
     (4) all deductions, provided that all deductions made on written orders of the
22
     employee may be aggregated and shown as one item; (5) net wages earned; (6) the
23
     inclusive dates of the period for which the employee is paid; (7) the name of the
24
     employee and his or her social security number, except that by January 1, 2008,
25
     only the last four digits of his or her social security number or an employee
26
     identification number other than a social security number may be shown on the
27
     itemized statement; (8) the name and address of the legal entity that is the
28


           CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                          27
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 29 of 49




 1   employer; and (9) all applicable hourly rates in effect during the pay period and the
 2   corresponding number of hours worked at each hourly rate by the employee. . .”
 3   (Labor Code § 226 subdivision (a)).
 4         7.110. Upon information and belief, during all times relevant to this action,
 5   debt collectors, including Plaintiffs, never received any wage statement at all, let
 6   alone a wage statement with all required information set forth under Labor Code §
 7   226 from Defendants, and Plaintiffs suffered damages from not receiving wage
 8   statements.
 9         8.111. Plaintiffs allege that, on numerous occasions, an exact amount by
10   which will be proven at trial, Defendants violated various provisions of § 226,
11   including but not limited to subdivisions (a)(1), (a)(2), (a)(4), (a)(5), (a)(6), (a)(7),
12   (a)(8), and (a)(9) by failing to provide Plaintiffs accurate itemized statement in
13   writing showing: (1) gross wages earned; (2) total hours worked by the employee;
14   (3) all deductions; (4) net wages earned; (5) the inclusive dates of the period for
15   which the employee is paid; (6) the name of the employee; (7) the name and address
16   of the legal entity that is the employer; and (8) all applicable hourly rates in effect
17   during the pay period and the corresponding number of hours worked at each
18   hourly rate by the employee.
19         112. Specifically, Plaintiffs GLINOGA, GONZALES, and NEELY have
20   been driving for Defendants prior to March 1, 2019 continuing up to and until
21   approximately March of 2020.        Plaintiffs employment with UBER ended in or
22   about March of 2020. To date, Plaintiffs GLINOGA, GONZALES, and NEELY
23   have not once received any wage statement whatsoever, let alone a wage statement
24   with all required information set forth under Labor Code § 226.
25         9.113. Ubers failure to provide wage statements consistent with Labor Code
26   § 226’s requirements was willful and intentional after it became on notice in April
27   2018 when the ABC test first was establish through Dynamex. At the very least,
28   Uber was on notice that Plaintiffs and Class Members were employees under Labor

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           28
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 30 of 49




 1   Code § 2750.3 (a.k.a., “AB5”) in September 2019 through the enactment of Prop
 2   22.    After an employer has learned its conduct violates the Labor Code, the
 3   employer is on notice that any future violations will be punished just the same as
 4   violations that are willful or intentional, i.e., they will be punished at twice the rate
 5   of penalties that could have been imposed or that were imposed for the initial
 6   violation. (Patel v. Nike Retail Services, Inc. (N.D.Cal.2014) 58 F.Supp.3d 1032.)          Formatted: Font: Italic

 7          10.114.       For Defendants’ misconduct as alleged in this Complaint,
 8   Plaintiffs seek damages, penalties, costs and attorneys’ fees pursuant to Labor Code
 9   § 226 subdivision (e) in an amount to be proven at trial.
10          11.115.       For Defendants' misconduct as alleged herein, Plaintiffs seek
11   injunctive relief and attorneys’ fees and costs pursuant to § 226 subdivision (g) in
12   an amount to be proven at trial.
13          12.116.       Non-Representative Plaintiffs will be enforcing any of their
14   respective individual rights and remedies for Defendant’s violation of California
15   Labor Code § 226 through arbitration.
16                         FIFTH FOURTH CAUSE OF ACTION
17                          (Individual and Representative Claim
18              Failure to Pay Required Minimum Wages in Violation of
19                Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 206)
20          (GLINOGA, GONZALEZ, and NEELY Against All Defendants)
21          13.117.       Plaintiffs re-allege and incorporate by reference the foregoing        Formatted: Indent: Left: 0", First line: 0.5",
                                                                                                 Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
22   allegations as though set forth herein.                                                     Start at: 1 + Alignment: Left + Aligned at: -1.75" + Tab
                                                                                                 after: -1.5" + Indent at: -1.5"
23          118. At all times relevant, Defendants have willfully and intentionally failed
24   to pay Plaintiffs and Class Members minimum wage as required by 29 U.S.C. §
25   206.
26                                                                                               Formatted: Font: Bold, Italic
                      Standby/On-Call Time Is Compensable Under Federal and State
                                                                                                 Formatted: Centered, Indent: First line: 0.5", No
27                                             Law                                               bullets or numbering
                                                                                                 Formatted: Font: Bold, Italic
28
                                                                                                 Formatted: Font: Bold, Italic


            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           29
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 31 of 49




 1         119. California’s Wage Order No. 4 of the Industrial Welfare Commission            Formatted: Indent: Left: 0", First line: 0.5",
                                                                                              Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
 2   defines “hours worked” as “the time during which an employee is subject to the           Start at: 1 + Alignment: Left + Aligned at: -1.75" + Tab
                                                                                              after: -1.5" + Indent at: -1.5"
 3   control of an employer, and includes all the time the employee is suffered or
 4   permitted to work, whether or not required to do so.” (IWC Wage Order No. 4-
 5   2001, sec. 2, subsec. (k).)      Under California law, on-call waiting time is           Formatted: Font: Not Bold

 6   compensable if it is spent primarily for the benefit of the employer and its business.   Formatted: Font: Not Italic

 7   (Gomez v. Lincare, Inc. (2009) 173 Cal. App. 4th 508, 522 (adopting test set forth in    Formatted: Default Paragraph Font, Font: Arial
                                                                                              Unicode MS, 12 pt, Not Italic
 8   Owens v. Local No. 169, Ass'n of Western Pulp & Paper Workers (9th Cir. 1992) 971 F.     Formatted: Default Paragraph Font, Font: Arial
                                                                                              Unicode MS, 12 pt
 9   2d 347); Armour & Co. v. Wantock (1944) 323 U.S. 126, 132; Skidmore v. Swift &           Formatted: Default Paragraph Font, Font: Arial
                                                                                              Unicode MS, 12 pt
10   Co. (1944) 323 U.S. 134.) “Whether time is spent predominantly for the employer's
                                                                                              Formatted: Default Paragraph Font, Font: Arial
11   benefit or for the employee's is a question dependent upon all the circumstances of      Unicode MS, 12 pt
                                                                                              Formatted: Default Paragraph Font, Font: Arial
12   the case.” (Armour at 133.). The relevant factual inquiry is whether an employee         Unicode MS, 12 pt, Not Italic
                                                                                              Formatted: Default Paragraph Font, Font: Arial
13   is “engaged to wait” or waiting to be engaged. (Skidmore, at 133.)                       Unicode MS, 12 pt

14                                                                                            Formatted: Default Paragraph Font, Font: Arial
           120. There can be no dispute that for Plaintiffs and Class Members to              Unicode MS, 12 pt
15   provide the service of an Uber ride for an Uber customer, they must use Uber’s           Formatted: Font: Italic

16   application to be connected with that Uber customer. In other words, a driver is
17   ignorant of an Uber customer’s need for a ride without use of Uber’s application.
18   Ergo, Plaintiff and Class members are controlled by Uber (the employer), through
19   Uber’s application, because Uber permits (at its discretion and without any
20   transparency) how and when the Plaintiffs and Class Members are notified of an
21   Uber customer’s solicitation of a ride through Uber’s digital platform.
22         121. Without use of Uber’s application for notification of an Uber
23   customer’s request for a ride, and waiting for Uber to notify Plaintiff and Class
24   Members of a customer’s request for a ride, Plaintiff and Class Members cannot
25   connect with a customer which in turn prevents the customer and the driver from
26   ever connecting. In fact, Uber incentivizes Plaintiffs and Class Members to wait
27   for a rider notification with surge pricing during events that Uber anticipates will
28   lead to high demand for Uber rides; e.g., high density of bars, nightclubs, concerts,

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           30
               Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 32 of 49




 1   sporting events etc.
 2          122. Waiting on Uber’s application for a ride notification is the only method     Formatted: Font: Italic

 3   Plaintiff and Class Members can ever learn an opportunity to provide a ride to an
 4   Uber customer.      The Uber ride, where driver and customer meet, cannot be
 5   effectuated without their participation in Uber’s exclusive digital platform a.k.a.,
 6   the Uber app. Under this practical and indisputable reality, Plaintiff and Class
 7   Members are “engaged to wait” on Uber’s application for Uber to notify them of a
 8   customer’s ride request, in order to provide the Uber customer the benefit of the
 9   service provided by Uber – a car ride, at a predetermined estimated price, with an
10   estimated time of pickup, and estimated time of arrival, that can be paid by anyone,
11   that can be shared with anyone, and all made possible through (exclusive) use of
12   Uber’s app.
13          123. Moreover, Plaintiffs’ and Class Members’ time spent waiting on the
14   application for a rider notification is for the benefit of Uber, as Uber charges the
15   customer for rides Plaintiffs and Class Members are waiting on the Uber app to be
16   notified of.
17          124. Because this waiting time (a.k.a., standby time) on Uber’s application
18   is inextricably intertwined Plaintiffs’/Class Members’ ability to provide a ride (or
19   customers to solicit a ride) that benefits and is controlled by Uber, the time waiting
20   on the app is for the benefit of Uber, and should be compensated as “hours worked”
21   under California and federal law.
22          Failure to Compensate for Time Waiting for Ride Notifications on                  Formatted: Font: Bold, Italic

23   103.           Uber’s App Has Led to Failure to Account for Hours Worked Which           Formatted: Centered, Don't add space between
                                                                                              paragraphs of the same style, No bullets or numbering
24                          Led to a Failure to Pay Minimum Wage                              Formatted: Font: Bold, Italic

25          125. Specifically, Plaintiffs GLINOGA, GONZALES, and NEELY have                   Formatted: Indent: Left: 0.06", First line: 0.44",
                                                                                              Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
26   been driving for Defendants prior to March 1, 2019 continuing up to and until            Start at: 1 + Alignment: Left + Aligned at: -1.75" + Tab
                                                                                              after: -1.5" + Indent at: -1.5"
27   approximately March of 2020. During the entirety of his employment, Plaintiff
28   GLINOGA worked approximately 60 hours per week on average but was only paid

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           31
             Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 33 of 49




 1   by Defendants for approximately 30 of those hours on average. During the entirety
 2   of his employment, Plaintiff GONZALES worked approximately 50 to 60 hours
 3   per week but was only paid by Defendants for approximately 40 to 42 of those
 4   hours on average. During the entirety of his employment, Plaintiff NEELY worked
 5   approximately 45 55 hours per week but was only paid by Defendants for
 6   approximately 25 of those hours on average. As such, Plaintiffs GLINOGA,
 7   GONZALES, and NEELY were not earning minimum wage. Defendants engaged
 8   in this practice throughout the three-year statute of limitations that applies to this
 9   action pursuant to 29 U.S.C. § 255.
10        126. Specifically, Plaintiff GLINOGA worked approximately seven days a
11   week while employed by UBER. From Monday through Thursday, Plaintiff
12   GLINOGA regularly worked from 5:00 p.m. to 12:00 a.m., for a total of
13   approximately seven hours a day. If Plaintiff GLINOGA did not have to report to
14   his day job, he would work on Mondays through Thursdays from approximately
15   6:00 a.m. to 12:00 p.m., then again from 2:00 pm to 12:00 am, for a total of sixteen
16   hours, with a two-hour break in between.         On Fridays, Plaintiff GLINOGA
17   regularly worked from approximately 5:00 p.m. to 2:00 a.m., for a total of
18   approximately nine hours. On Saturdays and Sundays, Plaintiff regularly worked
19   from approximately 10:00 a.m. to 4:00 p.m., then again from 5:00 p.m. to 2:00
20   a.m., for a total of 15 hours, with a one-hour break in between. During these times,
21   Plaintiff GLINOGA had his UBER application set to “on” while he was either
22   transporting passengers, or waiting for his next customer to request a ride. Plaintiff
23   GLINOGA turned his Uber application “on” at the start of his day, and left the app
24   on the entire time, with the exception of his one or two-hour breaks. During the
25   entirety of his employment with UBER, Plaintiff GLINOGA earned approximately
26   $700.00 per week, for working a total of approximately 67 hours a week on
27   average. Accordingly, Plaintiff GLINOGA was earning approximately $10.44 per
28


           CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                          32
             Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 34 of 49




 1   hour while employed by UBER. Often times, a third or more of Plaintiff
 2   GLINOGA’s earnings were used to pay for gas for his vehicle.
 3        127. Moreover, Plaintiff NEELY consistently worked six days a week while
 4   employed by UBER. From Monday through Friday, Plaintiff NEELY regularly
 5   left his house, got in his car, and turned the UBER application “on” at
 6   approximately 7:00 a.m. Plaintiff NEELY left the application “on” all day, while
 7   he was either transporting passengers, or waiting for his next customer to request
 8   a ride. From Monday through Friday, Plaintiff NEELY regularly turned the UBER
 9   application off for approximately one hour around 11:30 a.m. or 12:00 p.m. noon,
10   in order to eat something and rest. On Mondays through Fridays, at approximately
11   5:00 to 6:00 p.m., Plaintiff NEELY would set his Uber application to a
12   “destination” filter, which allowed the application to find him rides that were
13   heading towards his home.        Plaintiff NEELY generally turned his UBER
14   application off and got home at approximately 6:30 p.m. on Monday through
15   Friday, after working approximately ten hours total per day. On Saturdays,
16   Plaintiff NEELY worked approximately five to six hours total, either in the
17   morning or in the afternoon, with his UBER application set to “on” the entire time,
18   with no breaks in between. Plaintiff NEELY did not work on Sundays. During the
19   entirety of his employment with UBER, Plaintiff NEELY earned approximately
20   $85.00 to $120.00 per day, while working at least ten hours a day. Accordingly,
21   Plaintiff NEELY was earning approximately $8.50 per hour (less than minimum
22   wage) to $12.00 per hour while employed by UBER.R.
23        128. Moreover, Plaintiff GONZALES worked 7 days a week while
24   employed by UBER. From Monday through Thursday, Plaintiff GONZALES
25   regularly left his house, got in his car, and turned the UBER application “on” at
26   approximately 5:00 a.m. to 10:00 a.m. On Friday through Sunday, Plaintiff
27   GONZALES left the application “on” from 3:00 pm to 3:00pm, with rare breaks
28   during slower times. Plaintiff GONZALES typically worked 40-50 hours a week,

           CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                          33
             Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 35 of 49




 1   and about 15 times a year would work 50-60 a week. During the entirety of his
 2   employment with UBER, Plaintiff NEELY earned approximately $85.00 to
 3   $120.00 per day, while working at least ten hours a day. Accordingly, Plaintiff
 4   NEELY was earning approximately $8.50 (less than minimum wage) per hour
 5   while employed by UBER.
 6        129. Specific Workweeks of Plaintiff GONZALEZ:
 7        130. • July 15 to 22, 2019 he totaled 54h 24m “online” / 38h 53m “active”
 8        131. • Oct 21 to 28, 2019 he totaled 44h 10m “online” / 37h 13m “active”
 9        132. • Dec 2 to 9, 2019 he totaled 50h 7m “online” / 35h 42m “active”
10        133. • Jan 20 to 27, 2020 he totaled 66h 4m “online” / 39h 15m “active”
11        14.
12        134. These differential demonstrate how Plaintiff GONZALEZ waiting
13   hours in a work week for which they were not compensated as “waiting time,” thus
14   leading to a failure to be paid minimum wage, as well as failure to pay at an
15   overtime rate for applicable hours worked over 40 in a work week.
16        15.135.      Therefore, at all times relevant, Defendants operated under and
17   continue to operate under a common policy and plan of willfully, regularly, and
18   repeatedly failing and refusing to pay minimum compensation at the rates required
19   by the California Law, currently $12.00 per hour.
20        16.136.      As alleged herein, Defendants do not pay Plaintiffs and Class
21   Members a regular wage. As a result, Defendants have failed to comply with 29
22   U.S.C. § 206 in that they have failed to timely pay at least minimum wages for all
23   hours worked to the Plaintiffs and Class Members.
24        17.137.      As a result of the unlawful acts of Defendants, Plaintiffs and
25   Class Members and all FLSA Plaintiffs who opt-in are entitled to recovery in the
26   amounts of their respective unpaid minimum wages, liquidated damages,
27   prejudgment interest, attorneys’ fees and costs, and any other relief the Court
28   deems just and proper pursuant to FLSA, 29 U.S.C. § 216(b).

           CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                          34
                 Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 36 of 49




 1           18.138.     Non-Representative Plaintiffs will be enforcing any of their
 2    respective individual rights and remedies for Defendant’s failure to pay minimum
 3    wage under the Fair Labor Standards Act through arbitration.
 4   //                                                                                    Formatted: Font: Bold, Underline

 5   //
 6   //
 7                         SIXTHFIFTH CAUSE OF ACTION                                      Formatted: Font: Bold, Underline

 8        (Individual and Representative Claim Failure to Pay Required Overtime
 9           Wages in Violation of FLSA, 29 U.S.C. § 207; 29 CFR §778.106)
10           (GLINOGA, GONZALEZ, and NEELY Against All Defendants)
11           19.139.     Plaintiffs re-allege and incorporate by reference the foregoing   Formatted: Indent: Left: 0", First line: 0.5",
                                                                                           Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
12   allegations as though set forth herein.                                               Start at: 1 + Alignment: Left + Aligned at: -1.75" + Tab
                                                                                           after: -1.5" + Indent at: -1.5", Tab stops: Not at 0.94"
13           20.140.     At all times relevant, Defendants employed and continue to
14   employ “employee[s]” within the meaning of FLSA, 29 U.S.C. § 203.
15           21.141.     However, Defendants have willfully and intentionally engaged
16   in a widespread pattern and practice of violating the provisions of the FLSA by
17   failing to pay Plaintiffs and Class Members overtime wages as required by 29
18   U.S.C. § 207.
19           22.142.     Defendants engaged in this practice throughout the three-year
20   statute of limitations that applies to this action pursuant to 29 U.S.C. § 255.
21           23.143.     Therefore, at all times relevant, Defendants operated under and
22   continue to operate under a common policy and plan of willfully, regularly, and
23   repeatedly failing and refusing to pay Plaintiffs and Class Members overtime
24   compensation at the rates required by the FLSA, 29 U.S.C. § 207 for work
25   performed in excess of forty (40) hours per workweek to which they were and are
26   entitled.
27           24.144.     Pursuant to 29 CFR § 778.106, Defendants are required to pay
28   overtime compensation earned in a workweek on the regular pay day for the period

             CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                            35
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 37 of 49




 1   in which such workweek ends. When the correct overtime compensation cannot be
 2   calculated until after the regular payday, then the FLSA requires that the overtime
 3   payment be made as soon after the regular payday as is practicable, but no later than
 4   the next pay day after the computation can be made.
 5         145. As alleged herein, Defendants do not pay Plaintiffs and Class Members
 6   overtime. As a result, Defendants have failed to comply with California Labor Code
 7   § 510 in that they fail to timely pay overtime wages to Plaintiffs and Class Members.
 8            Failure to Compensate for Time Waiting for Ride Notifications
 9   on Uber’s App Has Led to a Failure to Account for Hours Worked, Leading to a
10                                 Failure to Pay Overtime
11         146. Specifically, Plaintiffs GLINOGA, GONZALES, and NEELY have                    Formatted: Indent: Left: 0", First line: 0.5",
                                                                                              Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
12   been driving for Defendants prior to March 1, 2019 continuing up to and until            Start at: 1 + Alignment: Left + Aligned at: -1.75" + Tab
                                                                                              after: -1.5" + Indent at: -1.5", Tab stops: Not at 0.94"
13   approximately March of 2020. During the entirety of his employment, Plaintiff
14   GLINOGA worked approximately 60 hours per week on average but was only paid
15   by Defendants for approximately 30 of those hours on average. During the entirety
16   of his employment, Plaintiff GONZALES worked approximately 50 to 60 hours per
17   week but was only paid by Defendants for approximately 40 to 42 of those hours
18   on average. During the entirety of his employment, Plaintiff NEELY worked
19   approximately 55 hours per week but was only paid by Defendants for
20   approximately 25 of those hours on average. As such, Plaintiffs GLINOGA,
21   GONZALES, and NEELY were not earning minimum wage. Defendants engaged
22   in this practice throughout the three-year statute of limitations that applies to this
23   action pursuant to 29 U.S.C. § 255.
24         147. Specifically, Plaintiff GLINOGA worked approximately seven days a
25   week while employed by UBER.           From Monday through Thursday, Plaintiff
26   GLINOGA regularly worked from 5:00 p.m. to 12:00 a.m., for a total of
27   approximately seven hours a day. If Plaintiff GLINOGA did not have to report to
28   his day job, he would work on Mondays through Thursdays from approximately

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           36
                Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 38 of 49




 1   6:00 a.m. to 12:00 p.m., then again from 2:00 pm to 12:00 am, for a total of sixteen
 2   hours, with a two-hour break in between. On Fridays, Plaintiff GLINOGA regularly
 3   worked from approximately 5:00 p.m. to 2:00 a.m., for a total of approximately nine
 4   hours. On Saturdays and Sundays, Plaintiff regularly worked from approximately
 5   10:00 a.m. to 4:00 p.m., then again from 5:00 p.m. to 2:00 a.m., for a total of 15
 6   hours, with a one-hour break in between. During these times, Plaintiff GLINOGA
 7   had his UBER application set to “on” while he was either transporting passengers,
 8   or waiting for his next customer to request a ride. Plaintiff GLINOGA turned his
 9   Uber application “on” at the start of his day, and left the app on the entire time, with
10   the exception of his one or two-hour breaks. During the entirety of his employment
11   with UBER, Plaintiff GLINOGA earned approximately $700.00 per week (Sunday
12   through Saturday), for working a total of approximately 67 hours worked a week on
13   average, 27 of which were subject to a . Accordingly, Plaintiff GLINOGA was
14   earning approximately $10.44 per hour while employed by UBER. Often times, a
15   third or more of Plaintiff GLINOGA’s earnings were used to pay for gas for his
16   vehicle.
17         148. Moreover, Plaintiff NEELY consistently worked six days a week while
18   employed by UBER, during a work week of Sunday through Saturday. From
19   Monday through Friday, Plaintiff NEELY regularly left his house, got in his car,
20   and turned the UBER application “on” at approximately 7:00 a.m. Plaintiff NEELY
21   left the application “on” all day, while he was either transporting passengers, or
22   waiting for his next customer to request a ride. From Monday through Friday,
23   Plaintiff NEELY regularly turned the UBER application off for approximately one
24   hour around 11:30 a.m. or 12:00 p.m. noon, in order to eat something and rest. On
25   Mondays through Fridays, at approximately 5:00 to 6:00 p.m., Plaintiff NEELY
26   would set his Uber application to a “destination” filter, which allowed the
27   application to find him rides that were heading towards his home. Plaintiff NEELY
28   generally turned his UBER application off and got home at approximately 6:30 p.m.

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           37
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 39 of 49




 1   on Monday through Friday, after working approximately ten hours total per day.
 2   On Saturdays, Plaintiff NEELY worked approximately five to six hours total, either
 3   in the morning or in the afternoon, with his UBER application set to “on” the entire
 4   time, with no breaks in between. Plaintiff NEELY did not work on Sundays.
 5   During the entirety of his employment with UBER, Plaintiff NEELY earned
 6   approximately $85.00 to $120.00 per day, while working at least ten hours a day.
 7   Accordingly, Plaintiff NEELY was earning approximately $8.50 per hour (less than
 8   minimum wage) while employed by UBER.
 9         149. Moreover, Plaintiff GONZALES worked 7 days a week while
10   employed by UBER. From Monday through Thursday, Plaintiff GONZALES
11   regularly left his house, got in his car, and turned the UBER application “on” at
12   approximately 5:00 a.m. to 10:00 a.m.       On Friday through Sunday, Plaintiff
13   GONZALES left the application “on” from 3:00 pm to 3:00pm, with rare breaks
14   during slower times. Plaintiff GONZALES, typically worked 40-50 hours a week
15   (10 of which were overtime hours worked), and about 15 times a year would work
16   50-60 a week (10 to 20 of them as overtime hours worked). During the entirety of
17   his employment with UBER, Plaintiff NEELY earned approximately $85.00 to
18   $120.00 per day, while working at least ten hours a day. Accordingly, Plaintiff
19   NEELY was earning approximately $8.50 (less than minimum wage) per hour while
20   employed by UBER.
21               Specific Workweeks of Plaintiff GONZALEZ:                                  Formatted: Numbered + Level: 1 + Numbering Style:
                                                                                            1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
22               • July 15 to 22, 2019 he totaled 54h 24m “online” / 38h 53m “active”       -1.75" + Tab after: -1.5" + Indent at: -1.5"

23               • Oct 21 to 28, 2019 he totaled 44h 10m “online” / 37h 13m “active”
24               • Dec 2 to 9, 2019 he totaled 50h 7m “online” / 35h 42m “active”
25               • Jan 20 to 27, 2020 he totaled 66h 4m “online” / 39h 15m “active”
26

27          25.156.     These differential demonstrate how Plaintiff GONZALEZ               Formatted: Indent: Left: 0", First line: 0.56",
                                                                                            Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
28   waiting hours in a work week for which they were not compensated as “waiting           Start at: 1 + Alignment: Left + Aligned at: -1.75" + Tab
                                                                                            after: -1.5" + Indent at: -1.5"


            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           38
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 40 of 49




 1   time,” thus leading to a failure to be paid minimum wage, as well as failure to pay
 2   at an overtime rate for applicable hours worked over 40 in a work week.
 3          157. Specifically, Plaintiffs GLINOGA, GONZALES, and NEELY have
 4   been driving for Defendants prior to March 1, 2019 continuing up to and until
 5   approximately March of 2020. During the entirety of his employment, Plaintiff
 6   GLINOGA worked approximately 20 hours of overtime each week on average.
 7   During the entirety of his employment, Plaintiff GONZALES worked
 8   approximately 10 to 20 hours of overtime each week on average. During the
 9   entirety of his employment, Plaintiff NEELY worked approximately 15 hours of
10   overtime each week on average. To date, Defendants have not paid Plaintiffs
11   GLINOGA, GONZALES, and NEELY proper overtime pay for the overtime hours
12   they worked.
13          158. Specifically, Plaintiff GLINOGA worked approximately seven days a
14   week while employed by UBER.            From Monday through Thursday, Plaintiff
15   GLINOGA regularly worked from 5:00 p.m. to 12:00 a.m., for a total of
16   approximately seven hours a day. If Plaintiff GLINOGA did not have to report to
17   his day job, he would work on Mondays through Thursdays from approximately
18   6:00 a.m. to 12:00 p.m., then again from 2:00 pm to 12:00 am, for a total of sixteen
19   hours, with a two-hour break in between. On Fridays, Plaintiff GLINOGA regularly
20   worked from approximately 5:00 p.m. to 2:00 a.m., for a total of approximately nine
21   hours. On Saturdays and Sundays, Plaintiff regularly worked from approximately
22   10:00 a.m. to 4:00 p.m., then again from 5:00 p.m. to 2:00 a.m., for a total of 15
23   hours, with a one-hour break in between. During these times, Plaintiff GLINOGA
24   had his UBER application set to “on” while he was either transporting passengers,
25   or waiting for his next customer to request a ride. Plaintiff GLINOGA turned his
26   Uber application “on” at the start of his day, and left the app on the entire time, with
27   the exception of his one or two-hour breaks. During the entirety of his employment
28   with UBER, Plaintiff GLINOGA earned approximately $700.00 per week, for

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           39
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 41 of 49




 1   working a total of approximately 67 hours a week on average. Accordingly,
 2   Plaintiff GLINOGA was earning approximately $10.44 per hour while employed
 3   by UBER. Often times, a third or more of Plaintiff GLINOGA’s earnings were used
 4   to pay for gas for his vehicle.
 5          159. Moreover, Plaintiff NEELY consistently worked six days a week while
 6   employed by UBER. From Monday through Friday, Plaintiff NEELY regularly left
 7   his house, got in his car, and turned the UBER application “on” at approximately
 8   7:00 a.m. Plaintiff NEELY left the application “on” all day, while he was either
 9   transporting passengers, or waiting for his next customer to request a ride. From
10   Monday through Friday, Plaintiff NEELY regularly turned the UBER application
11   off for approximately one hour around 11:30 a.m. or 12:00 p.m. noon, in order to
12   eat something and rest. On Mondays through Fridays, at approximately 5:00 to 6:00
13   p.m., Plaintiff NEELY would set his Uber application to a “destination” filter,
14   which allowed the application to find him rides that were heading towards his home.
15   Plaintiff NEELY generally turned his UBER application off and got home at
16   approximately 6:30 p.m. on Monday through Friday, after working approximately
17   ten hours total per day. On Saturdays, Plaintiff NEELY worked approximately five
18   to six hours total, either in the morning or in the afternoon, with his UBER
19   application set to “on” the entire time, with no breaks in between. Plaintiff NEELY
20   did not work on Sundays. During the entirety of his employment with UBER,
21   Plaintiff NEELY earned approximately $85.00 to $120.00 per day, while working
22   at least ten hours a day. Accordingly, Plaintiff NEELY was earning approximately
23   $8.50 to $12.00 per hour while employed by UBER.
24          1.160.       Plaintiffs GLINOGA and NEELY fondly recall working well
25   over forty (40) hours in a seven-day workweek during the holiday season. For
26   example, Plaintiff NEELY recalls working over forty (40) hours per week during
27   the time from December 19, 2017 through January 2, 2018. Plaintiff GLINOGA
28   also recalls working over forty (40) hours per week during the time from December

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           40
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 42 of 49




 1   19, 2017 through January 2, 2018, as well as the week of October 31, 2016, and the
 2   week of November 21, 2016.
 3          2.161.        At all times relevant, Defendants have also operated under and
 4   continue to operate under a common policy and plan of willfully, regularly, and
 5   repeatedly failing and refusing to pay overtime compensation at the rates required
 6   by Labor Code § 510.
 7          3.162.        As a result of the unlawful acts of Defendants, Plaintiffs and all
 8   FLSA Class Members who opt-in are entitled to recovery in the amounts of their
 9   respective unpaid overtime wages, liquidated damages, prejudgment interest,
10   attorneys’ fees and costs, and any other relief the Court deems just and proper.
11          4.163.        Non-Representative Plaintiffs will be enforcing any of their
12   respective individual rights and remedies for Defendant’s violation of unpaid
13   overtime under the FLSA through arbitration.
14                        SEVENTH SIXTH CAUSE OF ACTION
15             (Individual and Representative Claim Under the California
16                        Unfair Business Practices Act, California
17                    Business and Professions Code §§ 17200, et seq.)
18          (GLINOGA, GONZALEZ, and NEELY Against All Defendants)
19         5.164. Plaintiffs re-allege and incorporate by reference the foregoing              Formatted: Indent: Left: 0", First line: 0.5",
                                                                                               Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
20   allegations as though set forth herein.                                                   Start at: 1 + Alignment: Left + Aligned at: -1.75" + Tab
                                                                                               after: -1.5" + Indent at: -1.5"
21         6.165. Defendants, and each of them, are “persons” as defined under Business
22   and Professions Code § 17021.
23         7.166. Plaintiffs are informed and believe and based thereon allege that
24   Defendants committed the unfair business practices, as defined by Cal. Bus. & Prof.
25   Code § 17200, et seq., by violating the laws alleged to have been violated in this
26   Complaint and which allegations are incorporated herein by reference and include,
27   but are not limited to:
28           (a)     Defendants' policy or practice of not paying Plaintiffs

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           41
              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 43 of 49




 1                   minimum wages and overtime compensation in
 2                   violation of California law and FLSA;
 3           (b)     Defendants' policy or practice of not paying ride-
 4                   share drivers all their wages due in their final
 5                   paychecks       immediately       upon     involuntary
 6                   termination or when 72-hour notice was provided
 7                   before voluntary resignation, is unlawful under Labor
 8                   Code §§ 201, 202 and/or 203;
 9           (c)     Defendants violated Labor Code § 204 by not paying
10                   Plaintiffs in a timely fashion;
11           (d)     Defendants violated Labor Code §§ 226 by not
12                   providing accurate pay stubs; and
13           (e)     Defendants violated California Industrial Welfare
14                   Commission (“IWC”) Wage Order Nos. 4-2001,
15                   4-2000, and 4-1998 by not keeping accurate time
16                   records;
17         8.167. The practices described above were unfair within the meaning of Cal.          Formatted: Indent: Left: 0", First line: 0.5",
                                                                                                Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
18   Bus. & Prof. Code § 17200, et seq., because the acts were intentionally performed          Start at: 1 + Alignment: Left + Aligned at: -1.75" + Tab
                                                                                                after: -1.5" + Indent at: -1.5"
19   to harm Plaintiffs.
20         9.168. Plaintiffs are informed and believe, and based thereon allege, that the
21   unlawful, unfair, and fraudulent business practices described above present a
22   continuing threat to members of the public because Defendants continue to operate
23   in the illegal manner as alleged above.
24         10.169.         Further, such skirting of the California labor laws presents a
25   threat to the general public in that the enforcement of the labor laws is essential to
26   ensure that all California employers compete equally, and that no California
27   employer receives an unfair competitive advantage at the expense of its employees.
28         11.170.         As a result of the above-alleged misconduct, Plaintiffs, on behalf

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           42
                              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 44 of 49




               1   of themselves and Class Members, have been deprived of lawful wages to which
               2   they were entitled. Plaintiffs and Class Members have suffered damages, in an
               3   amount to be determined according to proof at trial.
               4            12.171.     The unfair, fraudulent, and unlawful business practices of
               5   Defendants are likely to continue because Defendants appear to have a pattern and
               6   practice of committing the same type of misconduct as alleged herein. Therefore,
               7   the imposition of a preliminary injunction is justified.
               8            13.172.     As a direct and proximate result of the above-alleged
               9   misconduct, Plaintiffs are entitled to and hereby seek injunctive relief and restitution
              10   for, among other things, back pay, and other lost benefits in an amount to be proven
              11   at trial from the date Dynamex was published to the date of trial.
              12            14.173.     As a direct and proximate result of the aforesaid acts and
              13   conduct of said Defendants, Plaintiffs are entitled to and hereby seek attorneys’ fees
              14   as permitted by law and as provided for by §1021.5 of the California Code of Civil
              15   Procedure.
              16            15.174.     Non-Representative Plaintiffs will be enforcing any of their
              17   respective individual rights and remedies for Defendant’s violation of Business &
              18   Professions Code § 17200 through arbitration.
              19   //
              20                            EIGHTH CAUSE OF ACTION
              21        (Individual and Representative Claim Under the Private Attorney General
              22                      Act, California Labor Code §§ 2698, et seq.)
              23            (GLINOGA, GONZALEZ, and NEELY Against All Defendants)
               24
Plaintiffs re-allege and incorporate by reference the foregoing allegations as though set forth herein.       Formatted: Numbered + Level: 1 + Numbering Style:
                                                                                                              1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
           25
The Non-Representative Plaintiffs will not be seeking to be representative aggrieved employees for a          -1.75" + Tab after: -1.5" + Indent at: -1.5"

             26
 laim under California Labor Code §§ 2698, et seq.
             27 Code §§ 2698, et seq., the Private Attorney General Act (“PAGA”) permits Plaintiffs
California Labor
             28penalties for the violation(s) of the Labor Code.
o recover civil

                             CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                                            43
                              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 45 of 49




               1
At all times herein set forth, PAGA was applicable to Plaintiff's employment by Defendants.
               2 set forth, PAGA provides that any provision of law under the California Labor Code
At all times herein
             3 a civil penalty to be assessed and collected by the LWDA for violations of the
hat provides for
              4 Code may, as an alternative, be recovered through a civil action brought by an
California Labor
             5
 ggrieved employee on behalf of herself and other current or former employees pursuant to procedures
              6
n California Labor Code section 2699.3.
Pursuant to PAGA,
              7   a civil action under PAGA may be brought by an “aggrieved employee,” who is
 ny person that8 was employed by the alleged violator and against whom one or more of the alleged
 iolations was 9committed.
Plaintiffs were10employed by Defendant and the alleged violations were committed against them during
heir time of11employment and they are, therefore, Aggrieved Employees.                Plaintiffs and other
 mployees are12Aggrieved Employees as defined by California Labor Code section 2699(c) in that they
             13 or former employees of Defendant who are or were employed as misclassified
 re all current
            14
ndependent contractors, and one or more of the alleged violations were committed against them.
             15
Pursuant to California Labor Code sections 2699.3 and 2699.5, an aggrieved employee, including
Plaintiffs, may16pursue a civil action arising under PAGA after the following requirements have been
met: The aggrieved
           17      employee shall give written notice by certified mail (hereinafter “Employee’s
Notice”) to the18LWDA and the employer of the specific provisions of the California Labor Code alleged
            19
o have been violated, including the facts and theories to support the alleged violations. The LWDA
hall provide 20
             notice (hereinafter “LWDA Notice”) to the employer and the aggrieved employee by
 ertified mail 21
               that it does not intend to investigate the alleged violation within thirty (30) calendar days
 f the postmark
             22 date of the Employee’s Notice. Upon receipt of the LWDA Notice, or if the LWDA

              provided within thirty-three (33) calendar days of the postmark date of the Employee’s
Notice is not 23
             24
Notice, the aggrieved employee may commence a civil action pursuant to California Labor Code
             25recover civil penalties in addition to any other penalties to which the employee may be
ection 2699 to
 ntitled.     26

             27
On or about November 1, 2019, Plaintiffs provided written notice by certified mail to the LWDA and
o UBER of 28
          the specific provisions of the California Labor Code alleged to have been violated,

                             CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                                            44
                             Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 46 of 49




              1 and theories to support the alleged violations. No notice was provided by the LWDA
ncluding the facts
             2
egarding any intentions to investigate the alleged violations.
Plaintiffs will 3have satisfied the administrative prerequisites under California Labor Code section
               4
 699.3(a) to recover civil penalties against Defendants, in addition to other remedies, for violations of
              5 Code §§ 201, 202, 203, 204, 226(a), 226.8, 510, 1194, 1197, 1198 and 1770-1773 et
California Labor
 eq.           6
              7
Pursuant to California Labor Code §§ 2699(a), 2699.3 and 2699.5, Plaintiffs and all other Aggrieved
Employees are8entitled to recover civil penalties against Defendants, in addition to other remedies, for
               9
 iolations of California Labor Code §§ 201, 202, 203, 204, 226(a), 226.8, 510, 1194, 1197, 1198 and
 770-1773 et 10
             seq.
              11 are entitled to seek and recover reasonable attorneys’ fees and costs pursuant to
Further, Plaintiffs
             12 Code § 2699 and any other applicable statute.
California Labor
              13                             NINTH CAUSE OF ACTION
              14     (Individual and Representative Claim for Injunctive Relief for Violation of
              15        California Labor Code § 2750.3 for Misclassification of Employees as
              16                    Independent Contractors under the ABC Test)
              17            (GLINOGA, GONZALEZ, and NEELY Against All Defendants)
Plaintiffs and 18
               Class Members re-allege and incorporate by reference the foregoing allegations as though     Formatted: Numbered + Level: 1 + Numbering Style:
                                                                                                            1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
               19
 et forth herein.                                                                                           -1.75" + Tab after: -1.5" + Indent at: -1.5"

               Class Members allege that Labor Code § 2750.3 subdivision (a) states that “a person
Plaintiffs and20
             21 or services for remuneration shall be considered an employee rather than an
 roviding labor
            22
ndependent contractor unless the hiring entity demonstrates that all of the following conditions [of the
ABC Test] are23satisfied:
              24                 (A) The person is free from the control and direction of
              25
                                 the hiring entity in connection with the performance of
                                 the work, both under the contract for the performance
              26                 of the work and in fact. (B) The person performs work
              27                 that is outside the usual course of the hiring entity’s
                                 business. (C) The person is customarily engaged in an
              28                 independently established trade, occupation, or

                            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                                           45
                              Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 47 of 49




              1                 business of the same nature as that involved in the work
              2
                                performed. (Id.)

Upon information
             3 and belief, during all times relevant to this action, Plaintiffs and Class Members,        Formatted: Numbered + Level: 1 + Numbering Style:
                                                                                                          1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
were willfully misclassified
               4             as independent contractors under Labor Code § 2750.3, and they suffered      -1.75" + Tab after: -1.5" + Indent at: -1.5"

 nd continue to5 suffer damages from not being correctly classified as employees; including, but not
imited to, failure
               6 to receive minimum wage, overtime pay and reimbursements.
Specifically, Plaintiffs
               7         GLINOGA, GONZALES, and NEELY have been driving for Defendants prior
o March 1, 2019
             8 continuing up to and until approximately March of 2020. To date, Defendants have
 ontinued to willfully
              9        misclassify Plaintiffs GLINOGA, GONZALES, and NEELY as independent
 ontractors and
              10 have failed to pay Plaintiffs GLINOGA, GONZALES, and NEELY minimum wage.
To date, Plaintiffs
              11 GLINOGA, GONZALES, and NEELY have not been reimbursed by Defendants for
 arious work-related
            12       expenses. During the entirety of their employment, Plaintiffs GLINOGA,
GONZALES,13
          and NEELY allege approximately $1,000 to $1,200 total spent per month, out of pocket
 n work-related
             14 expenditures, such as gas, car insurance, car washes and cleanings, vehicle repairs and
maintenance, 15
             and cellular phone bills.
For Defendants’
            16 misconduct as alleged in this Complaint, Plaintiffs and Class Members seek damages,
 enalties, costs
              17and attorneys’ fees pursuant to the Labor Code.
For Defendants'
           18 violation of section 2750.3, Plaintiffs and Class Members seek injunctive and
 eclaratory relief
             19    pursuant to subdivision (j), that Plaintiffs and all Class Members have been
              20 independent contractors pursuant to section 2750.3’s ABC test.
misclassified as
Non-Representative
           21      Plaintiffs will be enforcing any of their respective individual rights and remedies
or Defendant’s
            22 violation of Labor Code § 2750.3 through arbitration.

             23                                        PRAYER
             24          1.     For damages according to proof, including loss of earnings, deferred
             25    compensation, and other employment benefits, and interest thereon;
             26    //
             27    //
             28


                          CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                                         46
                Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 48 of 49




 1         2.      For interest provided by law including, but not limited to, Civil Code
 2   § 3291;
 3         3.      For general unpaid wages at overtime wage rates and such general and
 4   special damages as may be appropriate;
 5         4.      For statutory penalties pursuant to California Labor Code §226(e);
 6         5.      For statutory wage penalties pursuant to California Labor Code §§
 7   1770-1773;
 8         6.      For restitution of unpaid wages to Plaintiff and prejudgment interest
 9   from the day such amounts were due and payable;
10         7.      For reasonable attorneys’ fees and costs of suit incurred herein
11   pursuant to California Code of Civil Procedure § 1021.5;
12         8.      For injunctive relief pursuant to California Labor Code § 2750.3,
13   subdivision (j), and Business & Professions Code § 17200, et seq.;
14         9.      For declaratory relief that UBER’s ride share drivers, Plaintiffs and
15   Class Members herein, are not independent contractor, but employees, under the
16   Dynamex ABC Test;
17         10.     For civil penalties pursuant to California Labor Code § 2699(a) and/or
18   2699(f) and (g) in the amount of at least one hundred dollars ($100) for each
19   violation per pay period for the initial violation and two hundred dollars ($200) for
20   each aggrieved employee per pay period for each subsequent violation, plus costs
21   and attorneys’ fees for violation of California Labor Code §§ 201, 202, 203, 204,
22   226(a), 226.8, 510, 1194, 1197, 1198 and 1770-1773 et seq.;
23         11.     For costs incurred by Plaintiff, including reasonable attorneys’ fees
24   and costs of suit, in obtaining the benefits due to Plaintiffs and for violations of
25   Plaintiffs’ civil rights as set forth above; and pursuant to the Labor Code §§ 218.5,
26   218.6, 226(e), 1194(a), 2699; and California Code of Civil Procedure section
27   1021.5; and
28   //

            CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                           47
            Case 4:19-cv-08228-PJH Document 45 Filed 01/04/21 Page 49 of 49




 1        12.   For such other and further relief as the court deems just and proper.
 2
 3

 4   Dated: January 4, 2021January 4,
 5
     2021January 3, 2021January 1, 2021 WEST COAST TRIAL LAWYERS, APLC

 6                                                         /s/
 7                                        By:
                                                Ronald L. Zambrano
 8                                              Attorney for Plaintiffs and Class
 9                                              Members, NICHOLAS JERICHO, et al.

10

11

12

13

14
                             DEMAND FOR JURY TRIAL
15
          Plaintiffs hereby respectfully demand a jury trial.
16

17
     Dated: January 4, 2021January 4, WEST COAST EMPLOYMENT
18
     2021January 3, 2021January 1, 2021 LAWYERS, APLC
19
                                                           /s/
20
                                          By:
21                                         Ronald L. Zambrano
                                           Attorney for Plaintiffs and Class Members,
22
                                           NICHOLAS JERICHO, et al.
23

24

25

26

27

28


          CLASS ACTION –SECOND AMENDED COMPLAINT FOR DAMAGES AGAINST UBER
                                         48
